Action by R. R. Poe against the board of commissioners of Pawnee county. Judgment for defendant. Plaintiff brings error. Reversed.
The same questions are involved and the same briefs have been filed in this case by counsel as in the case of Johnson v.Board of Com'rs. (7 Okla. 686,) and the same findings of fact and conclusions of law were made by the court below. For the reasons therein stated, the judgment of the probate court is reversed, and the cause is remanded, with directions to grant a new trial.